Citation Nr: 0514773	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
mechanical low back pain, lumbosacral strain, currently rated 
as 10 percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for cysts 
of the scalp and face, and a compensable rating for 
folliculitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to March 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

Pursuant to the veteran's request, a hearing at the RO before 
a Decision Review Officer was held in October 2000.  A 
transcript of the hearing is in the file.

A hearing was held before the undersigned Veterans Law Judge 
sitting in Nashville, Tennessee in November 2004.  A 
transcript of the hearing testimony has been associated with 
the claims file.

In a February 2003 rating decision, the issues of increased 
evaluation for skin disorders were considered.  It was the 
subject of a notice of disagreement and statement of the case 
issued in October 2003.  At the hearing before the 
undersigned, testimony was taken on these issues.  Review of 
the record reveals that subsequent to the October 2003 
statement of the case, a copy of an April 2003 substantive 
appeal was associated with the file.  It lists both issues 
and notes the desire for a Travel Board hearing.  It was 
previously submitted, and is not restamped, so possibly may 
not be a substantive appeal as to issue two.  Nevertheless in 
view of the fact testimony was taken on this issue, it is 
considered to be before the undersigned.  That issue will be 
considered in the REMAND section of this document.  The 
remand will be to the Appeals Management Center in 
Washington, D. C.  The veteran will be notified of any action 
needed of him.


FINDINGS OF FACT

1.  By rating action of May 2000, the RO proposed to reduce 
the disability evaluation assigned to the veteran's service 
connected mechanical low back pain, lumbar strain from 20 
percent to 10 percent based on a report of VA examination.  
There was notice to the veteran of the proposed reduction in 
that same month.  The notice letter advised the veteran of 
procedural rights, afforded him 60 days to respond, and 
provided him the opportunity for a personal hearing.

2.  Following a formal hearing at the RO in October 2000, in 
a May 2002 rating action, the decision to reduce the 
evaluation of the veteran's service connected mechanical low 
back pain, lumbar strain from 20 to 10 percent was made 
effective from August 1, 2002.

3.  The 20 percent rating had been in effect for more than 
five years.

4.  The evidence does not show sustained material improvement 
in the appellant's low back disability that has occurred and 
is likely to be maintained under the ordinary conditions of 
life.


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for 
restoration of a 20 percent evaluation for mechanical low 
back pain have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.10, 4.40, 4.45, 
4.71a, Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's allowance herein of appellant's claim 
for restoration of a 20 percent evaluation for mechanical low 
back pain, no further evidentiary development is necessary.  
Thus, it is conclude that pertinent provisions of the 
Veterans Claims Assistance Act of 2000 have been complied 
with to the extent indicated.  38 U.S.C.A. §§ 5103, 5107.  

Legal Analysis

Initially, the Board notes this claim is not a claim for an 
increased evaluation. Rather, it is a claim for a restoration 
of a benefit.  See Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  In the instant case, the Board notes that the RO has 
complied with the procedural requirements set forth under 38 
C.F.R. § 3.105(e) for reducing disability evaluations.  That 
is, the RO issued a proposed rating reduction, advised the 
veteran that he had at least 60 days to submit evidence to 
show that reduction was not warranted, and issued a final 
rating decision only after the veteran had submitted argument 
against the proposed reduction.  The evidence does not 
indicate, nor does the veteran contend, noncompliance with 
the procedural requirements for rating reductions.  See 38 
C.F.R. § 3.105(e).  Therefore, the Board will only focus on 
the propriety of the reduction.

The veteran is seeking a restoration of the 20 percent 
disability rating for his service-connected mechanical low 
back pain, under 38 C.F.R. § 4,71a, Diagnostic Code (DC) 
5295, which was reduced to a 10 percent evaluation by the RO 
in a May 2002 rating decision.

At the time of the reduction in this case, a 20 percent 
rating continuously had been in effect since May 8, 1996, a 
period just over 6 years.  Hence, the provisions of 38 C.F.R. 
§ 3.344 are for application.  Where a veteran's schedular 
rating has been both continuous and stable for five years or 
more, the rating may be reduced only if the examination upon 
which the reduction is based is at least as full and complete 
as that used to establish the higher evaluation, and only if 
there is sustained material improvement in the disability.  
38 C.F.R. § 3.344.

Ratings on account of disease subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344.  In essence, a rating that has existed for 
five years or more is considered stable, and may not be 
reduced on any one examination, unless all the evidence of 
record establishes that a claimant's condition has undergone 
sustained material improvement.  38 C.F.R. § 3.344.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

The evidence of record prior to the 2002 rating reduction in 
question included VA examination reports and treatment 
records.  In October 1996, appellant was accorded a VA 
examination.  The examination revealed forward limitation to 
10 degrees, backward extension to 0 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 30 degrees, 
and bilateral rotation to 0 degrees.  There was evidence of 
pain on motion, facial grimacing, diaphoretic with movement.  
Balance and coordination were poor.  He reported numbness and 
tingling alternating down both legs.  The diagnosis was back 
strain, by history with residual limited range of motion, 
positive crepitation, pain with movement, standing, sitting, 
lying down, poor balance and coordination, muscle spasm, fair 
control with Ibuprofen and Methocarbamol.  

By a December 1996 rating decision, the RO increased the low 
back disability rating from 10 to 20 percent, effective May 
6, 1996 based on the clinical findings in the above 
examination report.  

Appellant was accorded a VA examination in September 1997.  
Range of motion of the spine revealed to 40 degrees on 
flexion, to 10 degrees on extension, right lateral movement 
to 15 degrees with pulling, left lateral movement to 10 
degrees with pulling, right rotation to 45 degrees with some 
pulling and left rotation to 40 degrees.  

Appellant was accorded a VA examination in October 1999.  
Range of motion of the spine was to 80 degrees on flexion, to 
25 degrees on extension, to 20 degrees on lateral rotation, 
and to 20 degrees on lateral flexion.  Appellant complained 
of pain with standing, sitting, lifting, walking, and sudden 
movement.  He reportedly experienced daily flare-ups.  He 
occasionally used heat, muscle relaxants, and Motrin.  He 
reported that he underwent physical therapy one year prior to 
the examination.  

VA treatment records dated from June to August 2000 show that 
appellant was seen with complaints of back pain times two 
months duration.  

Appellant was accorded a VA examination in October 2001.  
Range of motion of the spine revealed to 90 degrees on 
flexion, to10 degrees on extension, lateral rotation to 20 
degrees, and to 25 degrees on lateral flexion.  There was 
mild paraspinal lumbar tenderness.  

A June 2002 magnetic resonance imaging scan revealed 
degenerative signal loss was present in the disc.  There was 
minor, two millimeters or less, posterior annular disc bulge 
with minimal posterior osteophytosis.  Minimal central 
stenosis and bilateral neural foraminal narrowing.  

Appellant was accorded a VA examination in October 2003.  
Range of motion was full except for 5 centimeters of flexion 
above the feet.  There was mild tenderness to palpation about 
his mid lower lumbar spine.  Significant Waddell's signs of 
nonorganic pain were indicated.  Sensory examination was 
normal.  

Hearing testimony provided by appellant included ongoing back 
symptomatolgy as well as increased symptoms.  

After a thorough review of the appellant's claims file, the 
Board is of the view that the evidence of record does not 
demonstrate improvement of the appellant's service-connected 
low back disability such as would be contemplated under the 
provisions of 38 C.F.R. § 3.344.

The RO has rated appellant's low back disability under 
Diagnostic Code 5295, which applies the diagnostic criteria 
of Diagnostic Code 5295.  Under DC 5295, a 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  

The October 1996 VA spine examination, upon which the 20 
percent disability rating was based, showed that the 
appellant's back disability was manifested by, flexion of his 
spine forward to 10 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 30 degrees, and backward 
extension to 0 degrees.  There was evidence of painful 
motion, standing, sitting, lying down, poor balance and 
coordination, and muscle spasm.  

At the October 1999 VA spine examination, the ranges of 
motion of the appellant's spine were to 80 degrees on for 
forward flexion, to 25 degrees for extension, to 20 degrees 
for lateral rotation, and to 20 degrees for lateral flexion.  
No neurological abnormalities were present.  Radiographic 
studies were normal.  Although the October 1999 examination 
indicated greater range of motion of the appellant's spine 
and the absence of muscle spasm as shown by the October 1996 
the Board cannot conclude that the improvement demonstrated 
at the October 1999 examination will be maintained under the 
ordinary conditions of life because it has in fact not been 
maintained.  In June 2000, appellant was seen with complaints 
of back pain and reduced limitation in flexion.  In October 
2001, backward extension was only to 10 degrees.  Appellant 
continues to have pain with sitting, standing, lying down, 
and flare-ups.  He continues to take muscle relaxants as 
needed and Motrin.  

Accordingly, resolving all reasonable doubt in appellant's 
favor, it is the Board's conclusion that restoration of a 20 
percent evaluation for mechanical low back pain is warranted.  


ORDER

Restoration of a 20 percent evaluation for mechanical low 
back pain is granted is granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.


REMAND

As noted above, testimony was taken on issues concerning 
ratings assigned for cysts and for folliculitis.  In view of 
that fact, and that a substantive appeal copy was apparently 
added to the file after the statement of the case, even 
though it appears to be a copy of a document previously on 
file, the undersigned will address the issue.

Review of the most recent VA examination with reference to 
the skin indicates the claims file was not available.  
Moreover, it is concluded that a complete decision as to 
disfigurement cannot be made based on the evidence on file.  
As such additional development is indicated.

In view of the foregoing, this issue is REMANDED for the 
following action:

Arrangements should be made for appellant 
to have an appropriate VA examination of 
his service connected skin pathology of 
the head, neck, and face.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  Unretouched photos 
should be provided if possible.

Thereafter, the matter should be readjudicated in accordance 
with applicable provisions.  To the extent the benefits 
sought are not granted, the appellant and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable opportunity to respond thereto.  
Thereafter, the matter should be returned to the Board for 
further appellate consideration to the extent such action is 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the outcome 
of this matter by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


